NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 BAO QING YAO,                                    No.    15-71328

                  Petitioner,                     Agency No. A200-575-281

   v.
                                                  MEMORANDUM*
 JEFF B. SESSIONS, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Bao Qing Yao, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider

and reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reopen or reconsider.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying the motion to reopen for

failure to demonstrate ineffective assistance of counsel, where Yao was personally

informed of the biometrics requirement to obtain relief, and where the BIA

addressed the immigration judge’s (“IJ”) determination that Yao had abandoned

his applications for relief, even though Yao’s former counsel did not raise the issue

in his brief to the BIA. See Mohammed, 400 F.3d at 793 (to demonstrate

ineffective assistance of counsel, alien must show counsel failed to perform with

sufficient competence and that alien was prejudiced by counsel’s performance).

      We lack jurisdiction to consider Yao’s unexhausted contentions regarding a

continuance or a lack of warning about abandonment from the IJ. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (court lacks jurisdiction to review the

merits of a legal claim not presented in administrative proceedings below).

      To the extent Yao seeks review of the BIA’s December 1, 2014 order

dismissing his appeal, this petition is not timely as to that order. See 8 U.S.C.

§ 1252(b)(1) (petition for review must be filed within 30 days of a final order of

removal); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003) (“This time limit is

                                           2                                   15-71328
mandatory and jurisdictional, and cannot be tolled.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                 15-71328